Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 1 of 10



                           UNITED S TATES DIS TRICT COURT
                           SOUTHERN DIS TRICT OF FLORIDA

                                          CASE NO.

 HOWARD MI CHAEL CAP LAN ,

                 P laint iff,

                 vs.

 ARPIN ENTERPRISES, INC., a Florida
 Profit Corporation, d/b/a JIM'S AUTO
 PARTS,

           Defendant .
 _______________________________/

                                       COMPLAINT

 P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
 undersigned counsel, hereby files t his compla int and sues ARPIN ENTERPRISES,
 INC.,   d/b/a   JIM'S     AUTO   PARTS    ( “ARPIN”),    (hereinaft er,   referred   to   as
 “Defendant ”), for declar at ory and injun ct ive re lief; for discr iminat io n based on
 disabilit y; and for t he result ant at torney's fees, expenses, and cost s ( including,
 but not limit ed t o, court cost s and expert fees), pursuant to 42 U.S.C. §12181 et .
 seq., ("AME RICANS WITH DIS ABILIT IES ACT OF 1990, " or "ADA") and
 alleges:


 JURIS DICTION
 1.      This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant ’s violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in BROWARD

                                               1
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 2 of 10



 Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
 t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
 designat ed court for t his suit .


 PARTIES
 3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a resident of t he St at e of
 Flor ida. At t he t ime o f P la int iff’s vis it to Jim’s Auto Parts (“Subject Facility”),
 P laint iff   suffer ed    fro m   a   “qualified   disabilit y”   under   t he   ADA,   whic h
 subst ant ially limit s P la int iff’s major life act ivit ies, inc lu ding but not limit ed t o
 walking, and requires t he use o f a mo bilit y aid. T he P la int iff perso nally vis it ed
 Jim’s Auto Parts, but was denied full and equal access, and full and equal
 enjo yment of t he facilit ies, ser vices, goods, and amenit ies wit hin Jim’s Auto Parts,
 which is t he subject of t his lawsuit . The Subject Facilit y is an aut o part s st ore
 and P laint iff want ed t o look for auto part s but was unable t o due to t he
 discr iminat or y barr ier s enumerat ed in Par agraph 15 o f t his Co mplaint .


 4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
 advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
 t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
 det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
 ADA.


 5.      Defendant , ARPIN is aut hor ized t o conduct business and is in fact
 conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is locat ed
 at 803 N.W. 7th Ave., Fort Lauderdale, FL 33311. Upon infor mat io n and belie f, ARPIN
 is t he lessee and/or operat or of t he Real P ropert y and t herefore held account able
 of t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he mat t er of t his
 suit . Upon infor mat io n and belief, ARPIN is also t he owner and lessor of t he
 Real Propert y where t he Subject Facilit y is lo cat ed and t herefor e held
 account able for t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
 mat t er of t his suit .

                                                 2
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 3 of 10



 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 amo ng ot her t hings, t hat :

        i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
          disabilit y, and t his number shall increase as t he populat io n cont inues t o
          grow and age;

        ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
          wit h disabilit ies and, despit e so me improvement s, such for ms o f
          discr iminat io n against disabled individuals cont inue t o be a pervasive
          social pro blem, requir ing ser ious at t ent ion;

        iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
          areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
          co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
          and access t o public ser vices and public facilit ies;

        iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
          discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
          discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
          co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
          facilit ies and pract ices; exclusio nar y qualificat ion st andards and
          cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
          benefit s, or ot her opport unit ies; and,

        v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
          prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
          an equal basis and t o pursue t hose opport unit ies for which t his count r y
          is just ifiably famous and cost s t he Unit ed St at es billio ns of do llar s in

                                                3
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 4 of 10



              unnecessar y expenses result ing fr o m dependency and non-product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of congressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
 acco mmo dat ions o f any place of public acco mmodat ion by any per son who
 owns, leases (or lease s t o), or operat es a p lace o f public acco mmodat ion. Jim’s
 Auto Parts is a place o f public acco mmodat ion by t he fact it is an est ablishment
 t hat provides goods/ser vices t o t he gener al public, and t herefore, must co mply
 wit h t he ADA. T he Subject Facilit y is open t o t he public, it s operat ions affect
 co mmerce, and it is a sales est ablishment . See 42 U.S.C. Sec. 12181 (7) and 28
 C.F.R. 36.104. Ther efore, t he Subject Facilit y is a public acco mmo dat ion t hat
 must comply wit h t he ADA.


 11.      The Defendant has discr iminat ed, and cont inue s t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or acco mmodat io ns at Jim’s Auto Parts locat ed at 803 N.W. 7th Ave., Fort
 Lauderdale, FL 33311, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
 seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
 §12182( b)(2)( A)( iv).



                                                 4
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 5 of 10



 12.    P laint iff has vis it ed t he Subject Fac ilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area frequent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant ’s fa ilur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant is in vio lat io n o f 42 U.S.C. §12181 et . seq., and 28 C. F.R.

 36.302 et . seq., and is discr iminat ing against t he P laint iff wit h t he fo llo wing

 spec ific vio lat io ns which P laint iff perso nally encount ered and/or has knowledge

 o f:

           a. The customer parking facility in front of the auto parts store does not provide a

               compliant accessible parking space. 2010 ADA Standards 502.1

           b. The parking facility does not have the minimum number of compliant accessible

               parking spaces required. 2010 ADA Standards 208.2



                                               5
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 6 of 10



          c. The parking facility in front of the store has nine (9) marked standard spaces and

               zero (0) non-compliant accessible parking space. One (1) compliant accessible

               parking space with adjacent access aisle is required. 2010 ADA Standards 208.2

          d. The parking facility does not provide compliant directional and informational

               signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          e. There is no compliant access aisle attached to an accessible route serving any

               existing parking space which would allow safe entrance or exit of vehicle for

               accessible persons requiring mobility devices. 2010 ADA Standards 502.3

          f. There is currently no existing accessible route to help persons with disabilities

               safely maneuver through the parking facility as required. 2010 ADA Standards

               206.2.2

          g. There is a vertical change in level at the threshold from the concrete parking lot

               up to the main entrance door creating a barrier for persons with a mobility

               disability from entering the store. Changes in level of 1/4 inch high maximum are

               permitted to be vertical. 2010 ADA Standards 303.2

          h. The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. Where not all

               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2010 ADA

               Standards 216.6

          i.   Existing facility does not provide a compliant accessible route to the entrance

               from any site arrival point. 2010 ADA Standards 206.2.1, 401.1



                                                6
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 7 of 10



 16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
 at Jim’s Auto Parts. Only upon full inspect io n can all vio lat io ns be ident ified.
 According ly, a co mp let e list of vio lat io ns will req uir e an on-sit e inspect ion by
 P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
 Procedure.


 17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant was requir ed t o make t he est ablishment a place of public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant has failed t o comply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P lain t iff is ent it led t o have it s reasonable
 att orney's fees, cost s and expenses paid by t he Defendant , pursuant to 42 U.S.C.
 §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an o rder to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.


                                 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff demands judgment against t he Defendant and
 request s t he fo llo wing injunct ive and declarat ory relief:

                                                7
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 8 of 10



 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant is in vio lat io n o f t he ADA;


 22.    That t his Ho norable Court ent er an Order requir ing Defendant t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.    That t his Honorable Cour t ent er an Order direct ing t he Defendant t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allow t he Defendant to
 undert ake and co mplet e correct ive procedures t o t he Subj ect Facilit y;


 24.    That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; and


 25.    That t his Honorable Court award such ot her and furt h er r elief as it deems
 necessar y, just and proper.




 Dat ed t his September 12, 2019.

 Respect fully submit t ed by:

 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronst ernlaw@gmail.co m
 At t orney for P laint iff, HOWARD MICHAEL CAP LAN



                                               8
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 9 of 10



                        UNITED S TATES DIS TRICT COURT
                        SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

 HOWARD MI CHAEL CAP LAN ,

              P laint iff,

              vs.

 ARPIN ENTERPRISES, INC., a Florida
 Profit Corporation, d/b/a JIM'S AUTO
 PARTS,

           Defendant .
 _______________________________/

                             CERTIFICATE OF S ERVICE

        I HEREBY CERTIFY t hat on September 12, 2019, I elect ronically filed t he
 Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
 using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
 ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
 att ached Ser vice List in t he manner specif ied via Ser vice of Process by an
 aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
 will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
 by CM/ECF or Via U.S. Mail for t hose counsel or part ies who ar e not aut hor ized
 to receive elect ronically Not ices o f E lect ronic Filing.

 By: Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No.: 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronst ernlaw@gmail.co m
 At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                             9
Case 0:19-cv-62273-RS Document 1 Entered on FLSD Docket 09/12/2019 Page 10 of 10



                                    SERVICE LIS T:

  HOWARD MI CHAEL CAP LAN , P laint iff, vs. ARPIN ENTERPRISES, INC., a Florida
                Profit Corporation, d/b/a JIM'S AUTO PARTS

             Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                        CASE NO.


  ARPIN ENTERPRISES, INC., d/b/a JIM'S AUTO PARTS

  REGIS TERED AG ENT:

  ARPIN, JAMES
  7181 NW 32 ST
  MARGATE, FL 33063


  VIA PROCESS SERVER




                                             10
